Title: To Thomas Jefferson from William Short, 25 March 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris March 25th. 1790

My last to you was of the 4th. inst. and I then intended not not writing again before I should have learned something from you respecting your return. The object of that letter was of the most disagreeable kind possible, since it was to desire you would sollicit for me what I thought a kind of justice, nay strict justice between a sovereign and a person in service. Lest that letter may have miscarried I will repeat here the substance of it. The day before I had sent Nomeny with an order on Mr. Grand for 1500,₶ He received the money and went off with it. He has not since been heard of notwithstanding all the searches which have been made. Of those 1500₶ a small part was for my own use. Much the greatest part was to pay for the medal boxes for Congress which you had ordered Upton to make. As I was not to be benefited at all in this case it seems to me Congress will not think I ought to suffer by it, but as I observed before my interest may blind my judgment and therefore I chuse first to submit it to you, and to beg you will do what you may think proper in this case. It may be said  perhaps it was imprudent to have sent a servant for the money, but this is an imprudence that every body in Paris commits, and what servant could have deserved more to be trusted than one whose uniformly punctual and good conduct for so many years had necessarily inspired a confidence in him. I had seen him before with a large sum in cash that Petit had sent him to recieve, and I believed then what Petit tells me I was not mistaken in, that he had been entrusted with larger sums by you. I repeat that interest may blind me; but if not I cannot think that Congress will refuse to indemnify me at least for what was intended for their use and which can be made to appear as well from my accounts as other testimony.
My opinion respecting your return to Paris has changed very often according to different circumstances which have come to my knowlege. But one thing which has never changed is my extreme mortification that you should leave me so long to guess at this from indirect circumstances. I have been long ashamed to be asked about you by your friends here, because it always forced me to the humiliating confession that I had not yet heard from you except by third persons. I add often that you must have written to me frequently but that your letters have either miscarried or been delayed in the route. I sometimes endeavour to persuade myself of the truth of this, but a little reflexion shews me that the time which has elapsed is now too long to admit of such an interpretation. The construction which I at present put on your silence is that you had not absolutely decided whether you would accept the place offered you or not, and that you did not chuse to write in an uncertainty of mind. That would have been natural enough with a person indifferent to you, but I had fondly flattered myself that I should never be put on that footing.—It is too late at present to mention my anxiety to have heard from you from Richmond and Monticello. I suppose the silence which that climate brings on those who are there, an effect not to be surmounted, and consequently resign myself to it. But unfortunately I meet every day with people who by their enquiries after you oblige me to recollect that I have only had indirect intelligence of you for three months past.—Since my last I have seen a letter from M. de Crevecoeur of the 3d. of Febry., and an extract from the debates of the house of representatives of Congress. In both these there are expressions from which the inference is strong of your having accepted the place of Secretary of State. M. de Crevecoeur says that you being nominated to that post, “il s’agit de nommer un successeur. On parle de M. Madison.” —I learn from several quarters that you were not expected in New York before this month, and it appears that the act relative to intercourse with foreign nations was suspended for your arrival. Should you accept the post offered you and Mr. Madison be put on the list for your successor, certainly it would be vanity in me to wish to enter into concurrence with him. I will say the less on this subject because I suppose it will be decided long before my letter arrives. Otherwise I would observe that Mr. Madison’s talents in the place where he is at present are certainly more necessary, and more difficult to be replaced than any where else. It is doubted here whether France will send a Minister plenipotentiary to America. Should Count de Moustier succeed in obtaining some other place, the person most likely to be sent in his room is M. de Caraman a very worthy young man. However his present opinion is that it is very doubtful whether any person of that grade will be sent. They talk also of diminishing the number of Ambassadors, and some members of the assembly are even for desiring the King to suppress that grade entirely. Had I known this sooner and communicated it probably it would have been thought best to suspend sending your successor, should you accept the place offered you, until it was seen what would be done here.
It appears that Congress intend to extend their intercourse with foreign nations. Should that be the case, and you have some other successor to this court, I hope you will pardon me for mentioning to you that I should prefer going to any other court as principal to remaining here in a subordinate capacity with any other than yourself. I mention this in case my services should be acceptable, and because I have been long accustomed to conceal nothing from you. I wait with anxiety to hear from you on these subjects. If I were not afraid, nay sure, that my letter would arrive too late I should go fully into this matter. Under present circumstances however I think it best to be silent until I hear from you.—I have this morning recieved a letter from Carmichael. Among other things he tells me that if you accept the place of Secretary of State, he shall be induced to remain some time longer at Madrid. Otherwise he shall return to seek peace of mind as a farmer in America. There is such an inquisition in the post office of that country at present that our communication is almost cut off.—Supposing my letter for Mr. Jay may possibly belong to you I will not trouble you here with politics. This letter will be inclosed in that. I inclose you one also for Miss Jefferson from Mle. de Botidour.—I refer you to my letter addressed to the Secretary of the treasury for the little I know  of the affair with our bankers at Amsterdam. Accept my best wishes for your health & happiness & believe me with the most sincere affection Dear Sir Your friend & servant,

W: Short

